DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 4-5, 9-10, 12-13, 16-17, 20-22, and 24, drawn to “an image capturing device, comprising: a recording circuit configured to record multimedia data of a field of view of the image capturing device; a receiving circuit configured to receive a wireless signal from a wireless sensor; a location determining circuit configured to determine, based on the received wireless signal, a location of the wireless sensor; and a storage circuit configured to store data associated with the wireless sensor responsive to a comparison of the determined location of the wireless sensor and the field of view of the image capturing device so as to create an association between the data associated with the wireless sensor and the recorded multimedia data” and “a method of operating an image capturing device comprising: recording multimedia data of a field of view of the image capturing device; receiving a wireless signal from a wireless sensor; determining, based on the received wireless signal, a location of the wireless sensor; and storing data associated with the wireless sensor responsive to a 
Group II, claims 27, 29-31, 33, and 35, drawn to “a method of operating a computer server comprising: receiving recorded multimedia data over a network; receiving a sensor identification; determining that the received sensor identification identifies a first wireless sensor associated with a first segment of the recorded multimedia data; determining that the received sensor identification does not identify a second wireless sensor associated with a second segment of the recorded multimedia data; and creating a compiled multimedia collection comprising the first segment of the recorded multimedia data and not the second segment of the recorded multimedia data responsive to determining that the received sensor identification identifies the first wireless sensor and determining that the received sensor identification does not identify the second wireless sensor.”
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the device and the method in Group I and the method in Group II are drawn to different technical aspects of capturing and storing data (Group I) vs. compiling the data (Group II), which can be combined together or employed independently from each other in various applications for different purposes.  They recite different technical features that do not relate to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484